 
 
Exhibit 10.1
 
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT, dated as of September 15, 2008 (this “Agreement”),
by and between PARAGON CAPITAL LP, a Delaware limited partnership (the
“Purchaser”); and TIMBERJACK SPORTING SUPPLIES, INC., a Nevada corporation
(“Company,” and together with the Purchaser, the “parties” or “Party”).
 
W I T N E S S E T H
 
WHEREAS, the Purchaser desires to subscribe and purchase a total of 375,500,000
shares (the “Shares”) of common stock of the Company, par value $0.001 per share
(the “Common Stock”), which will represent approximately 90.01% of the Company’s
issued and outstanding shares of the Common Stock of the Company upon the
consummation of the transaction(s) contemplated by this Agreement pursuant to
the terms and conditions set forth herein;
 
WHEREAS, the Shares shall be delivered to Purchaser in two (2) tranches, the
first such tranche for a total of 75,500,000 shares to be delivered concurrent
with the execution of this Subscription Agreement on the date as set forth in
Section 1.2 below, (the “Tranche I Shares”) and the second tranche, for a total
of 300,000,000 shares to be delivered subject to certain enumerated conditions
as set forth in Section 3.7 below on such date as further specified in Section
1.2 below (the “Tranche II Shares,” and together with the Tranche I Closing
Shares, the “Shares”);
 
WHEREAS, the Purchaser desires to buy the Shares pursuant on the terms and
conditions set forth herein, and
 
NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, the receipt and sufficiency of which is hereby acknowledged,
the parties hereto agree as to the following:
 
SALE AND PURCHASE OF THE SHARES
 
Sale of the Shares.  Subject to the terms and conditions set forth herein, on
the basis of the representations, warranties and covenants herein contained, at
the Closing(s) as described in Section 1.2 below, the Company hereby agrees to
sell, assign, transfer and deliver the Shares to the Purchaser, and the
Purchaser agrees to purchase the Shares from the Company.
 
The Closing(s).  The purchase of the Shares shall take place at the office of
the Company in San Dimas, California or such other place as the Purchaser and
Company may mutually agree.
 
 The Tranche I Shares shall be delivered to Purchaser simultaneously with  the
due execution and delivery of this Agreement and further subject to satisfactory
payment at the direction of Company in the amount of $56,625.00 for the Tranche
I Shares, on or about September 15, 2008, herein referred to as the “Tranche I
Closing Date.”
 
(b)           The Tranche II Shares shall be delivered to Purchaser, if at all,
on a date termed herein as the “Tranche II Closing Date,” and with the Tranche I
Closing Date, the “Closings.” This date shall one (1) business day subsequent to
the satisfaction of certain conditions and contingencies as specified in Section
3.7 below.  Until such time as the Tranche II Shares are paid for in full at the
direction of the Company, the term or phrase “Direction of the Company” as used
in this Agreement, shall mean the direction of the presently appointed Chief
Executive Officer or in the case of his demise or incapacitation, his duly
appointed successor subject to the terms and conditions as set forth in Sections
3.8 and 3.9.
 
 
1

--------------------------------------------------------------------------------


 
Instruments of Conveyance and Transfer.  At the each of the respective Closings,
Company shall deliver a certificate(s) representing the Shares to the Purchaser
in the name of the Purchaser (“Certificate(s)”), as shall be effective to vest
in the Purchaser all right, title and interest in and to all of the Shares.
 
Consideration and Payment for the Shares.  In consideration for the Shares, the
Purchaser shall pay to the Company a total purchase price of $281,625 (the
“Purchase Price”). The Purchase Price shall be placed into an escrow account and
disbursed pursuant to an escrow agreement attached hereto as Exhibit A.
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
 
The Company hereby represents, warrants and covenants to the Purchaser that, to
the best of its Knowledge, the following.  “Knowledge” means the actual
knowledge of any officers or directors of the Company, or the Company after
making appropriate inquiry of others in the organization having responsibility
in the areas of the matters covered by this Agreement.
 
Due Organization.  The Company is a corporation duly formed, validly existing
and in good standing under the laws of the state of its incorporation with full
power and authority to own, lease, use, and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
The Company is duly qualified to conduct its business in all states and
jurisdictions which require the Company to be so qualified.The copy of the
Articles of Incorporation and the Bylaws of the Company, which has previously
been delivered to Purchaser, is a true, complete and correct copy of such
document as in effect as of the date of this Agreement. Other than provided to
the Purchaser, there have been no amendments, restatements or other changes to
the Company’s Certificate of Incorporation or amendments, restatements or other
changes made to the Company’s bylaws.
 
Subsidiaries. The Company has no subsidiaries.
 
Company Authority.  The Company has all requisite corporate power and authority
to enter into and perform this Agreement and to consummate the transactions
contemplated herein.
 
Due Authorization.  The execution, delivery and performance by the Company of
this Agreement has been duly and validly authorized and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required.
 
Binding Agreement.  This Agreement constitutes, and upon execution and delivery
thereof by the Company, will constitute, a valid and binding agreement of the
Company, enforceable by and against the Parties in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditor’s rights generally or the availability of equitable remedies.
 
No Violation of Corporate Documents or Agreements.  The execution and delivery
of this Agreement by the Company and the performance by the Company of its
obligations hereunder will not cause, constitute, or conflict with or result in
(i) any breach or violation, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under any of the provisions of, or constitute a
default under, any license, indenture, mortgage, charter, instrument,
certificate of incorporation, bylaw, judgment, order, decision, writ,
injunction, or decree or other agreement or instrument or proceeding to which
the Company or stockholders are a party, or by which they may be bound, nor will
any consents or authorizations of any party other than those hereto by required,
(ii) an event that would cause the Company to be liable to any party, or (iii)
an event that would result in the creation or imposition or any lien, charge or
encumbrance on any asset of the Company or on the Shares to be acquired by the
Purchaser.
 
2

--------------------------------------------------------------------------------


 
 
Authorized Capital, No Preemptive Rights, No Liens; Anti-Dilution.  As of the
date hereof, the authorized capital of the Company is 980,000,000 shares of
Common Stock, par value $0.001 per share, and 5,000,000 shares of Preferred
Stock, par value $0.001 per share.  The issued and outstanding capital stock of
the Company as of the date of this Agreement is 45,500,000 shares of Common
Stock and no issued or outstanding shares of Preferred Stock.  All of the shares
of capital stock are duly authorized, validly issued, fully paid and
non-assessable.  No shares of capital stock of the Company are subject to
preemptive rights or similar rights of the stockholders of the Company or any
liens or encumbrances imposed through the actions or failure to act of the
Company, or otherwise.  As of the date hereof, (i) there are no outstanding
options, warrants, convertible securities, scrip, rights to subscribe for, puts,
calls, rights of first refusal, tag-along agreements, nor any other agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company, or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company, (ii) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of its securities under the
Securities Act of 1933, as amended (the “Securities Act”), and (iii) there are
no anti-dilution or price adjustment provisions contained in any security issued
by the Company (or in the Company’s certificate of incorporation or bylaws or in
any agreement providing rights to security holders) that will be triggered by
the transactions contemplated by this Agreement. The Company has furnished to
the Purchaser true and correct copies of the Company’s certificate of
incorporation and bylaws in full force and effect and certified by the Secretary
of the Company to such effect as of the Closing(s) Date.
 
Private Placement.  The Company is selling the Shares to the Purchaser without
registration pursuant to the exemptions afforded the Company under Section 4(2)
of the Securities Act and will take any and all actions to make such exemption
available.   Upon the requisite time under Rule 144 of the Securities Act and at
such that the Purchaser shall request any and all restrictive legends to be
removed from the Certificate(s) evidencing the Shares which would prevent the
sale thereof, and upon the delivery of an opinion of counsel acceptable to the
Company and such other customary forms, the Company shall take any and all
actions available to it to have such restrictive legends removed from such
Certificate(s) in order that they may be traded by the Purchaser or sold in a
privately negotiated sale.  The Company shall at no time place a “Stop Order” on
the Shares.
 
No Governmental Action Required.  The execution and delivery by the Company of
this Agreement does not and will not, and the consummation of the transactions
contemplated hereby will not, require any action by or in respect of, or filing
with, any governmental body, agency or governmental official.
 
Compliance with Applicable Law and Corporate Documents. To the best of its
Knowledge (which shall mean the actual and constructive knowledge of the
officer, directors, agents and representatives of the Company), the Company is
in compliance with and conforms to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of any
domestic or foreign government or any instrumentality thereof having
jurisdiction over the conduct of its businesses or the ownership of its
properties
 
Financial Statements.  (a) The Purchaser has received a copy of the reviewed
financial statements of the Company for the quarter ended June 30, 2008 and an
unaudited Balance Sheet as of the date of the Closing(s) or such other time as
may be reasonably agreed to by the Company and the Purchaser (“Financial
Statements”).  The Financial Statements fairly present the financial condition
of the Company at the dates indicated and its results of their operations and
cash flows for the periods then ended and, except as indicated therein, reflect
all claims against, debts and liabilities of the Company, fixed or contingent,
and of whatever nature.  (b) Since June 30, 2008 (the “Balance Sheet Date”),
there has been no material adverse change in the assets or liabilities, or in
the business or condition, financial or otherwise, or in the results of
operations or prospects, of the Company, whether as a result of any legislative
or regulatory change, revocation of any license or rights to do business, fire,
explosion, accident, casualty, labor trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise and no material adverse
change in the assets or liabilities, or in the business or condition, financial
or otherwise, or in the results of operation or prospects, of the Company except
in the ordinary course of business.  (c) Since the Balance Sheet Date, the
Company has not suffered any damage, destruction or loss of physical property
(whether or not covered by insurance) affecting its condition (financial or
otherwise) or operations (present or prospective), nor has the Company issued,
sold or otherwise disposed of, or agreed to issue, sell or otherwise dispose of,
any capital stock or any other security of the Company and have not granted or
agreed to grant any option, warrant or other right to subscribe for or to
purchase any capital stock or any other security of the Company or has incurred
or agreed to incur any indebtedness for borrowed money.  (d) The Financial
Statements are contained in the Company’s filings and reports made with the
Securities and Exchange Commission (“SEC”) since the Company’s formation (the
“SEC Reports”).
 
 
3

--------------------------------------------------------------------------------


 
SEC Reports. The Company’s SEC Reports are (i) accurate and complete, (ii)
contain all information required to be filed under the rules and regulations of
the SEC, (iii) are not subject to any outstanding SEC comment letters or
inquiries, and (iv) do not contain any false statement of fact or fail to state
any fact necessary to make the facts stated therein not misleading.  The Company
has timely filed all periodic reports, registrations and statements, including
any amendment thereto, required to be filed with the SEC. The Company has never
been subject to any investigation, injunction or cease and desist action by the
Securities and Exchange Commission or other federal or state regulatory agency
and to its Knowledge is not currently subject to such pending or threatened
actions.
 
SEC Status. The Company is a “filer” under Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).
 
No Litigation.  The Company is not a party to any suit, action, arbitration, or
legal, administrative, or other proceeding, or to their Knowledge, pending or
threatened governmental investigation.  The Company is not subject to or in
default with respect to any order, writ, injunction, or decree of any federal,
state, local, or foreign court, department, agency, or instrumentality.
 
No Taxes. The Company is not, and will not, to the best of its knowledge, become
with respect to any periods ending on or prior to the Closing(s) Date, liable
for any income, sales, withholding, franchise, excise, license, real or personal
property taxes (a “Tax”) to any foreign, United States federal, state or local
governmental agencies whatsoever. All United States federal, state, county,
municipality local or foreign income Tax returns and all other material Tax
returns (including information returns) that are required, or have been
required, to be filed by or on behalf of the Company has been or will be filed
as of the Closing(s) Date and all Taxes due pursuant to such returns or pursuant
to any assessment received by the Company have been or will be paid as of the
Closing(s) Date.  The charges, accruals and reserves on the books of the Company
in respect of taxes or other governmental charges have been established in
accordance with the tax method of accounting. All returns of the Company that
have been filed relating to Tax are true and accurate in all material
respects.  No audit, action, suit, proceeding or other examination regarding
taxes for which the Company may have any liability is currently pending against
or with respect to the Company and the Company has not received any notice
(formally or informally) of any audit, suit, proceeding or other
examination.  No material adjustment relating to any Tax returns, no Closing(s)
or similar agreement have been entered into or issued or have been proposed
(formally or informally) by any tax authority (insofar as such action relate to
activities or income of or could result in liability of the Company for any Tax)
and no basis exists for any such actions.  The Company has not changed any
election, adopted or changed any accounting method or period, filed any amended
return for any Tax, settled any claim or assessment of any Tax, or surrendered
any right to claim any refund of any Tax, or consented to any extension or
waiver of the statute of limitations for any Tax.  The Company has not had an
“ownership change” as that term is defined in Section 382 of the Internal
Revenue Code of 1986, as amended and in effect.
 
Conduct of the Business.  The Company is a shell company as defined in Rule
12b-2 of the Exchange.  From and after June 30, 2008 until the Closing(s) Date:
 
The Company has not made any expenditures or entered into any commitments which,
when compared to past operations of their businesses, are unusual or
extraordinary or outside the scope of the normal course of routine operations;
 
The Company has kept in a normal state of repair and operating efficiency all
tangible personal property used in the operation of their businesses;
 
The Company has used their best efforts to maintain the good will associated
with their businesses, and the existing business relationships with their
agents, customers, lessors, key employees, suppliers and other persons having
relations with them;
 
 
4

--------------------------------------------------------------------------------


 
The Company has not entered into any contract, agreement or action, or
relinquished or released any rights or privileges under any contracts or
agreements, the performance, violation, relinquishment or release of which
could, on the date on which such contract or agreement was entered into, or such
rights or privileges were relinquished or released, be reasonably foreseen to
have a material adverse effect;
 
The Company has not made, or agreed to make, any acquisition of stock or assets
of, or made loans to, any person not in the ordinary course of business;
 
The Company has not sold or disposed of any assets or created or permitted to
exist any encumbrance on their assets except (x) in the ordinary course of
business and which could not, on the date of such sale, disposition, creation or
permission, be reasonably foreseen to have a material adverse effect or (y) as
otherwise permitted by this Agreement;
 
The Company has kept true, complete and correct books of records and accounts
with respect to their businesses, in which entries will be made of all
transactions on a basis consistent with past practices and in accordance with
the tax method of accounting consistently applied by the Company;
 
The Company has paid current liabilities as and when they became due and have
paid or incurred no fees and expenses not in the ordinary course of their
businesses;
 
There has been no declaration, setting aside or payment of any dividend or other
distribution in respect of any Shares or any other securities of the Company
(whether in cash or in kind);
 
The Company has not redeemed, repurchased, or otherwise acquired any of their
securities or entered into any agreement to do so;
 
The Company has not made any loan to, or entered into any other transaction
with, any of their directors, officers, and employees;
 
The Company has not made or pledged to make any charitable or other capital
contribution outside the ordinary course of business; and
 
There has not been any other occurrence, event, incident, action, failure to act
or transaction outside the ordinary course of business that would have a
material adverse effect.
 
Liabilities.
 
Except as set forth in the Financial Statements, the Company has no liabilities
or obligations. It is a condition to Closing(s) that the Company will have no
liabilities upon transfer of the Shares to the Purchaser.
 
Since June 30, 2008, the Company has not:
 
subjected to encumbrance, or agreed to do so to any of their assets, tangible or
intangible other than purchase money liens in the ordinary course of business on
equipment used in the conduct of business and incurred to finance the purchase
price of the equipment involved and which do not cover any other asset of the
Company;
 
except as otherwise contemplated hereby, engaged in any transactions affecting
their businesses or properties not in the ordinary course of business consistent
with past practice or suffered any extraordinary losses or waived any rights of
substantial value except in the ordinary course of business; or
 
other than in the ordinary course of business consistent with past practice,
granted or agreed to grant, or paid or agreed to pay any increase in the rate of
wages, salaries, bonuses or other remuneration of any officer, director or
consultant of the Company or any increase of 5% or more in the rate of wages,
salaries, bonuses or other remuneration of any non-officer/director or employee
or become a party to any employment contract or arrangement with any of its
directors, officers, consultants or employees or become a party to any contract
or arrangement with any director, officer, consultant or employee providing for
bonuses, profit sharing payments, severance pay or retirement benefits, other
than as set forth in any Exhibit or Schedule hereto.
 
 
5

--------------------------------------------------------------------------------


 
ERISA Compliance.  The Company maintains no “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974
(“ERISA”), under which the Company or any ERISA Affiliate has any current or
future obligation or liability or under which any employee of the Company or any
ERISA Affiliate has any current or future right to benefits.
 
Compliance with Law.  To the best of its Knowledge, the Company has complied
with, and is not in violation of any provision of laws or regulations of
federal, state or local government authorities and agencies, including any
environmental laws and regulations. There are no pending or threatened
proceedings against the Company by any federal, state or local government, or
any department, board, agency or other body thereof.
 
Consents; No Preemptive Rights.  No third parties consents are required to be
obtained in connection with the execution and delivery of this Agreement and
Escrow Agreement and the consummation of the transactions contemplated by this
Agreement and the Escrow Agreement nor as a result of the change of control of
the Company hereby. There are no preemptive rights of any third party to
purchase securities of the Company.
 
Agreements.  The Company is not a party to any material agreement, loan, credit,
lease, sublease, franchise, license, contract, commitment or instrument or
subject to any corporate restriction.  True, correct and complete copies of all
such loan or credit agreements have been delivered to the Purchaser.  Neither
the Company nor any other party is in default under any such agreement, loan,
credit, lease, sublease, franchise, license, contract, commitment, instrument or
restriction.  No such instrument requires the consent of any other party thereto
in order to consummate the sales of the Shares hereby.
 
No Broker’s Fees.  There are no brokers or dealers of the Company.  There are no
fees issued or outstanding nor will there by upon the consummation of the
transaction(s) be, payable to any brokers or finder.
 
Title to Assets. The Company has good and marketable title to, or a valid
leasehold interest in, the properties and assets used by it, located on its
premises, or shown on the Company Balance Sheet or were acquired after the date
of such balance sheet. The Company owns or has valid contractual rights to use
all of the assets of the business and rights necessary to operate the business
of the Company as currently conducted.
 
2.24   Bank Accounts. The Company has disclosed to the Purchaser
 
a list of and other pertinent information relating to all bank accounts
maintained by the Company and identifies each individual having signatory
authority with respect to each such account.
 
Affiliate Transactions. There are no material agreements, contracts, transfers
of assets or liabilities or other commitments or transactions, whether or not
entered into in the ordinary course of business, to or by which the Company or
any of its Affiliates are or have been a party or otherwise bound or affected,
and that (a) are currently pending, in effect or have been in effect at any time
since June 30, 2008 or (b) involve continuing liabilities and obligations that,
individually or in the aggregate, have been, are or will be material to the
Company taken as a whole.
 
Derivative Transactions and Hedging. There are no Derivative Transactions
(including each outstanding commodity or financial hedging position) entered
into by the Company or for the account of any of its customers as of the date of
this Agreement.  All such Derivative Transactions were, and any Derivative
Transactions entered into after the date of this Agreement will be, entered into
in accordance with applicable Laws, and in accordance with the investment,
securities, commodities, risk management and other policies, practices and
procedures employed by the Company, and were, and will be, entered into with
counterparties believed at the time, still believes to be financially
responsible and able to understand (either alone or in consultation with their
advisers) and to bear the risks of such Derivative Transactions.  
 
 
6

--------------------------------------------------------------------------------


 
The Company has, and will have, duly performed all of its obligations under the
Derivative Transactions to the extent that such obligations to perform have
accrued, and there are and will be no breaches, violations, collateral
deficiencies, requests for collateral or demands for payment, or defaults or
allegations or assertions of such by any party thereunder. "Derivative
Transaction" means any swap transaction, option, warrant, forward purchase or
sale transaction, futures transaction, cap transaction, floor transaction or
collar transaction relating to one or more currencies, commodities, bonds,
equity securities, loans, interest rates, catastrophe events, weather-related
events, credit-related events or conditions or any indexes, or any other similar
transaction (including any option with respect to any of these transactions) or
combination of any of these transactions, including collateralized mortgage
obligations or other similar instruments or any debt or equity instruments
evidencing or embedding any such types of transactions, and any related credit
support, collateral or other similar arrangements related to such transactions.
 
Bankruptcy. The Company has not made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy or suffered the filing of
an involuntary petition by the Company's creditors, suffered the appointment of
a receiver to take possession of all, or substantially all, of the Company's
assets, suffered the attachment or other judicial seizure of all, or
substantially all, of the Company's assets, admitted in writing its inability to
pay its debts as they come due or made an offer of settlement, extension or
composition to its creditors generally.
 
Full Disclosure. Neither the Company, its officers, directors, agents or
representatives nor any of their Affiliates has failed to disclose to Purchaser,
its officers, directors, agents and representatives any facts material to the
assets, properties, liabilities, business, prospects, results of operations or
condition (financial or other) of the Company taken as a whole.  No
representation or warranty by the Company in this Agreement and no statement
contained in any document (including the Company’s financial statements),
certificate, or other writing furnished or to be furnished by the Company or any
of its representatives pursuant to the provisions hereof or in connection with
the transactions, contains or will contain any untrue statement of material fact
or omits or will omit to state any material fact necessary, in light of the
circumstances under which it was made, in order to make the statements herein or
therein not misleading.
 
Survival of Representations.  The representations and warranties herein by the
Company are true and correct in all material respects on and as of the
Closing(s) Date with the same force and effect as though said representations
and warranties had been made on and as of the Closing(s) Date and will survive
any termination of this Agreement.
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
 
Unless specifically stated otherwise, the Purchaser represents, warrants and
covenants that the following are true and correct as of the date hereof and will
be true and correct through the Closing(s) Date as if made on that date:
 
Agreement’s Validity. This Agreement has been duly executed and delivered by the
Purchaser, has been duly authorized by the Purchaser, and constitutes a legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or the
availability of equitable remedies.
 
Investment Intent. The Purchaser is acquiring the Shares for its own account for
investment and not with a view to, or for sale or other disposition in
connection with, any distribution of all or any part thereof.
 
Restricted Securities.  The Purchaser understands that the Shares have not been
registered pursuant to the Securities Act or any applicable state securities
laws, that the Shares will be characterized as “restricted securities” under
federal securities laws, and that under such laws and applicable regulations the
Shares cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.
 
7

--------------------------------------------------------------------------------


 
 
Legend. It is agreed and understood by the Purchaser that the Certificate(s)
evidencing the Shares shall each conspicuously set forth on the face or back
thereof a legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Disclosure of Information. The Purchaser acknowledges that it has been furnished
with information regarding the Company and its business, assets, results of
operations, and financial condition to allow the Purchaser to make an informed
decision regarding an investment in the Shares.  The Purchaser represents that
it has had an opportunity to ask questions of and receive answers from the
Company regarding the Company and its business, assets, results of operation,
and financial condition.
 
Accredited Investor.  The Purchaser represents and warrants that it is an
“accredited investor” as that term is defined under Rule 501 of Regulation D of
the Securities Act and applicable state law.
 
Tranche II Shares.   The Purchaser represents and warrants that it hereby
irrevocably covenants to proceed with the purchase of the Tranche II Shares
subject only to the following enumerated conditions:
 
The Company shall cause to be prepared and timely filed all periodic reports,
including but not limited to Form 10-K and Form 10-Q, with the Securities and
Exchange Commission (the “SEC”) in accordance with its obligations as a fully
reporting issuer subject to the Exchange Act reporting requirements;
 
The Company shall cause to be prepared and timely filed a Form 8-K with the
Securities and Exchange Commission (the “SEC”) in accordance with its
obligations as a fully reporting issuer subject to the Exchange Act, reporting
requirements;
 
The Company’s common stock remains listed and traded on the OTCBB® as of the
Tranche II Closing Date;
 
The Company will not have authorized and issued any securities (debt or equity,
option or warrants or other securities exchangeable for or convertible into
securities of common stock) and will not incur any liabilities that would
otherwise be paid from the proceeds of the Tranche II Share from the filing of
its quarterly report for the third quarter on Form 10-Q to the Tranche II
Closing Date; and
 
Ted D. Campbell II shall remain the sole officer and director of the Company and
shall resign upon the Tranche II Closing Date.
 
If the conditions described by this Section 3.7 are subsequently satisfied, then
the Purchaser shall render payment for the Tranche II Shares in the amount of
$225,000 as directed by the Company on the Tranche II Closing Date as specified
in Section 1.2(b).  If, notwithstanding the satisfaction of these conditions
(3.7(a)-(d),) Purchaser fails to render payment for the Tranche II Shares in
accordance herewith, Purchaser acknowledges that the Company would not have an
adequate remedy at law for money damages for breach of this covenant.
 
Market Stand-Off Agreement.  The Purchaser hereby agrees that, until such time
as the proceeds of sale of the Tranche II Shares amounting to the sum of
$225,000 are paid for in full at the Company’s direction, the Purchaser and any
Affiliate (as that term is defined under Rule 405 under the Securities Act)
shall not, directly or indirectly sell, offer to sell, contract to sell
(including, without limitation, any short sale), grant any option to purchase or
otherwise transfer or dispose of any securities of the Company.  In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to such securities of the Purchaser (and the shares or
securities of every other person subject to the foregoing restriction) until
such payment is rendered in full.
 
8

--------------------------------------------------------------------------------


 
 
Stand-Still Agreement. Except for the acquisition of the Tranche I Shares or as
otherwise contemplated by this Agreement, the Purchaser hereby agrees that UNTIL
SUCH TIME AS THE SUM OF $225,000 REPRESENTING THE PROCEEDS OF PAYMENT FOR THE
TRANCHE II SHARES ARE PAID FOR IN FULL AS DIRECTED BY THE COMPANY, that neither
the Company nor the Purchaser (nor any Affiliate of the Purchaser) as that term
is defined in Rule 405 under the Securities Act (regardless of whether such
person or entity is an Affiliate on the date hereof) will (i) cause to be issued
any securities (equity or debt or combination thereof) of the Company by
purchase or otherwise or direct or indirect rights or options to acquire any
securities of the Company, (ii) make, or in any way participate, directly or
indirectly, in any "solicitation" of "proxies' to vote (as such terms are used
in the proxy rules of the SEC), or seek to advise or influence any person or
entity with respect to the voting of any voting securities of the Company, (iii)
form, join or in any way participate in a "group" within the meaning of Section
13(d) (3) of the Exchange Act with respect to any voting securities of the
Company, or (iv) otherwise act, alone or in concert with others, to seek to
control or influence the management, board of directors or policies of the
Company including but not limited to acting in any manner to replace or displace
the current Chief Executive Officer.  Purchaser acknowledges that the Company
would not have an adequate remedy at law for money damages in the event that
this covenant were not performed in accordance with its terms and therefore
Purchaser agrees that the Company shall be entitled to (i) specific enforcement
of the terms hereof; (ii) the immediate rescission or cancellation of the
Tranche I Shares; and (iii) any other remedy to which it may be entitled, at law
or in equity.
 
 
COVENANTS OF THE PARTIES
 
General. In case at any time after the Closing(s) any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may request, all at
the sole cost and expense of the requesting Party (unless the requesting Party
is entitled to indemnification therefor under Article 7 below).  The Purchaser
has had the opportunity to review and inspect all documents, books, records
(including Tax records), properties, agreements, field operations, environmental
records and compliance, and financial data of any sort relating to the Company,
and to discuss the Company with its employees, customers and vendors.  The
Company has furnished the Purchaser with all available documents requested by
the Purchaser and has made available its officers, directors, agents and
representatives to answer questions of the Purchaser. The Company has accurately
and in good faith answered and to its Knowledge, believes that that its
officers, directors, agents and representatives have accurately and in good
faith answered any and all of the questions of the Purchaser, its officers,
directors, agents and representatives.
 
Notices and Consents.  The Company will, and will cause the Company to, give any
notices to third parties, and the Company will use its best efforts, and will
cause the Company to use their best efforts, to obtain any third-party Consents
that may be required.  Each of the Parties will give any notices to, make any
filings with, and use its best efforts to obtain any required authorizations,
Consents, and approvals of governmental bodies.
 
Transition.  The Company will not take any action that is designed or intended
to have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of the Company from maintaining the same business
relationships with the Company after the Closing(s) as it maintained with the
Company prior to the Closing(s).  The Company will refer all customer inquiries
relating to their businesses to the Purchaser from and after the Closing(s).
 
 Placement Agents.  Company shall be responsible for paying any obligation it
has undertaken with any placement agents for this transaction.
 
9

--------------------------------------------------------------------------------


 
ARTICLE 5
 
CONDITIONS PRECEDENT
 
5.1   Conditions to Each Party's Obligation to Consummate the Transactions.
 
The respective obligation of each of the Parties to effect the Purchase of the
Shares shall be subject to the satisfaction at or prior to the Closing of the
following conditions:
 
(i)  
Regulatory Approvals.  All regulatory approvals required to consummate the
transactions contemplated hereby shall have been obtained and shall remain in
full force and effect and all statutory waiting periods in respect thereof shall
have expired (all such approvals and the expiration of all such waiting periods
being referred to herein as the "Requisite Regulatory Approvals").

 
(ii)  
No Injunctions or Restraints; Illegality.  No Judgment or other legal restraint
or prohibition (an "Injunction") preventing the consummation of the Purchase
shall be in effect.  No statute, rule, regulation, order, injunction or decree
shall have been enacted, entered, promulgated or enforced by any governmental
entity which prohibits, restricts or makes illegal consummation of the Purchase.

 
            5.2   Conditions to Obligations of Purchaser. The obligation of the
Purchaser to consummate the Purchase is also subject to the satisfaction or
waiver by the Purchaser at or prior to the Closing of the following conditions:
 
(i)             
Representations and Warranties.  (i)  The representations and warranties of the
Company set forth in this Agreement shall be true and correct both when made and
at and as of the Closing Date as if made at and as of such time (except to the
extent expressly made as of an earlier date, in which case as of such date) both
when made and at and as of the Closing Date, as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such date).

 
(ii)             
Performance of Obligations of the Company.  The Company shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date.

 
(iii)             
Certificate.  Purchaser shall have received a certificate signed by an executive
officer of Orca to the effect that the conditions set forth in this section have
been satisfied.  No exceptions taken in such certificate will modify the
Company’s representations, warranties, covenants or agreements made or deemed
made hereunder or have any effect for purposes of Purchaser’s closing conditions
or indemnity rights hereunder.

 
(iv)             
No Pending Governmental Actions.  No proceeding initiated by any Governmental
Entity seeking an Injunction shall be pending.

 
(v)             
Consents.    The consent, approval or waiver of each person whose consent to or
approval of the Purchase shall be required under any loan or credit agreement,
note, mortgage, indenture, lease, license or other agreement or instrument shall
have been obtained and shall remain in full force and effect.

 
(vi)             
Burdensome Condition.  No requisite regulatory approval shall include any
condition, requirement, restriction or change of regulation, or any other action
directly or indirectly related to such approval, which would reasonably be
expected to have Material Adverse Effect, or a material adverse effect on the
Purchaser as a whole, or a Material Adverse Effect on the benefits, taken as a
whole, reasonably expected to be derived by Purchaser from the Transactions.

 
(vii)             
 

 
 
10

--------------------------------------------------------------------------------


 
 
(viii)             
Resignations.  At the Trance II Closing, the Company shall have received the
resignation, effective as of the Tranche II Closing and in a form reasonably
acceptable to Purchaser of Ted D. Campbell II as the sole officer and director
of the Company. Escrow Agreement.  The Company shall have executed and delivered
the Escrow Agreement.

 
                 5.3    Conditions to Obligations of the Company.The obligation
of the Company to consummate the Purchase of the Tranche I Shares and Trance II
Shares is also subject to the satisfaction or waiver by the Company prior to the
Closing of the following conditions:
 
(i)             
Representations and Warranties.  The representations and warranties of the
Purchaser set forth in this Agreement shall be true and correct both when made
and at and as of the Closing Date(s), as if made at and as of such time.

 
(ii)             
Performance of Obligations of Purchaser. Purchaser shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date.

 
(iii)             
Certificate.  The Company shall have received a certificate signed on behalf of
the Purchaser by an executive officer of the Purchaser to the effect that the
conditions set forth in this section been satisfied.  No exceptions taken in
such certificate will modify the Purchaser’s representations, warranties,
covenants or agreements made or deemed made hereunder or have any effect for
purposes of the Company’s closing conditions or indemnity rights hereunder.

 
(c) No Pending Governmental Actions.  No proceeding initiated by any
governmental entity seeking an Injunction shall be pending.
 
(d) Escrow Agreement.  Purchaser and the Escrow Agent shall have executed and
delivered the Escrow Agreement.

 
THE CLOSING(S)
 
Time of Closing(s).  The Closing(s) of the transactions hereby shall occur upon
the satisfaction of all conditions to Closing(s), on or about the respective
dates of the Closing(s).
 
Deliveries.  Each of the Closing(s), the Tranche I Closing and the Tranche II
Closing shall occur as a single integrated transaction, as follows, and the
delivery or satisfaction of the following items shall be conditions precedent to
the parties’ obligations to close:
 
Liabilities.  Company shall produce a current listing of all accounts and notes
payable and any other liabilities of the Company, accurate as of the day prior
to each of the Closing(s). Such delivery shall be accompanied by a
representation and warranty that the listing is true and correct.  All such
obligations shall be repaid by the Company (from the proceeds of payment).
 
Delivery by Company.  At each of Closing, Company shall deliver to the
Purchaser:
 
 
The Shares;

 
 
copies of resolutions by the Board of Directors of the Company approving the
terms of this Agreement and the execution of the Agreement by the Company;

 
 
copies of all books, records and documents relating to the Company, including
the corporate records and stock records of the Company;

 
 
the Corporate Board Resolutions regarding issuance of the shares to Purchaser;

 
 
11

--------------------------------------------------------------------------------


 
 
A legal opinion satisfactory to the Purchaser as to the due incorporation of the
Company, foreign qualification in all jurisdictions in all necessary for the
Company to conduct is business in such jurisdictions, that the Shares are duly
authorized, full-paid and nonassessable shares of common stock of the
Corporation;

 
 
An Officer’s certificate stating that the Company’s Certificate of Incorporation
is valid, has not been amended as of the Date of the Closing(s) and is in full
force and effect as of the date of the Closing(s), the Bylaws are in full force
and effect as of the date of the Closing(s), that the Resolutions stated in (ii)
and (iv) are in full force and effect as of the date of the Closings;

 
 
A Certificate of Good Standing from the Secretary of State of the State of
Nevada regarding the Company;

 
 
A duly executed copy of the Escrow Agreement;

 
 
At the Tranche II Closing, the resignation of Ted D. Campbell II as the sole
officer and director of the Company.
      Delivery by the Purchaser. At the Closing, the Purchaser shall deliver to
the Company:

 
 
A duly executed copy of the Escrow Agreement by the Purchaser and the Escrow
Agent; and

 
 
the Purchase Price in U.S. currency by wire transfer to the Escrow Agent for
disbursement in accordance with the Escrow Agreement attached hereto as Exhibit
A.

 
 
INDEMNIFICATION
 
Survival Periods.
 
All representations and warranties of the Company contained in this Agreement or
any certificate delivered in connection herewith shall survive the Closing and
continue for a period of 60 months following the Closing Date(s) and, if notice
of a claim is provided on or prior to the end of such period, such claim shall
survive until the final resolution thereof, provided that the representations
and warranties  Any covenant or other agreement set forth herein shall survive
the Closing without limit.
 
Purchaser Claims.  From and after the Closing and subject to the provisions of
this Article, the Company agrees to indemnify fully and hold harmless the
Purchaser from and against any and all claims, demands, liabilities, damages,
penalties, judgments, assessments, losses, costs and expenses in any case,
whether arising under strict liability or otherwise (including reasonable
attorneys' fees and expenses) (collectively, "Damages"), resulting from, arising
out of, based on or relating to:
 
 
any breach of or inaccuracy in any representation or warranty of the Company in
this Agreement or any ancillary agreement or in any certificate furnished to the
Purchaser pursuant to this Agreement;

 
 
any breach of any covenant or agreement made by the Company in this Agreement;

 
 
any civil, criminal or administrative action, suit, claim, hearing,
investigation or proceeding (including any counterclaims or cross-claims), to
which the Company is a party and that is pending on the date hereof or at the
Closing, and whether brought, made or instigated by any governmental entity or
any private person; or

 
12

--------------------------------------------------------------------------------


 
 
Notwithstanding anything in this Agreement to the contrary, for purposes of this
Article, (x) a breach of a representation or warranty shall be deemed to exist
either if such representation or warranty is actually inaccurate or breached or
would have been inaccurate or breached if such representation or warranty had
not contained any limitation or qualification as to Knowledge, materiality,
Material Adverse Effect (which instead will be read as any adverse effect or
change) or similar language, and (y) the amount of Damages in respect of any
breach of a representation or warranty (including any deemed breach resulting
from the application of clause (x)) shall be determined without regard to any
limitation or qualification as to Knowledge, materiality, Material Adverse
Effect (which instead will be read as any adverse effect or change) or similar
language set forth in such representation or warranty, it being the intention of
the parties hereto that (except as otherwise set forth in this Article)
Purchaser shall be indemnified and held harmless from and against any and all
Damages suffered or incurred by it resulting from, arising out of, based on or
relating to the failure of any representation or warranty to be true, correct
and complete in any respect, determined in each case without regard to any
qualification as to Knowledge, materiality or Material Adverse Effect or similar
language set forth with respect thereto.
 
The amount of any liability of Company under this Section 7.1 shall be computed
net of any tax benefit to the Purchaser from the matter giving rise to the claim
for indemnification hereunder and net of any insurance proceeds received by the
Purchaser with respect to the matter out of which such liability arose.
 
The representations and warranties of Company contained in this Agreement, or
any certificate delivered by or on behalf of Company pursuant to this Agreement
or in connection with the transactions contemplated herein shall survive the
consummation of the transactions contemplated herein and shall continue in full
force and effect for a period until the expiration of any applicable statutes of
limitation provided by law (“Survival Period”). Anything to the contrary
notwithstanding, the Survival Period shall be extended automatically to include
any time period necessary to resolve a written claim for indemnification which
was made in reasonable detail before expiration of the Survival Period but not
resolved prior to its expiration, and any such extension shall apply only as to
the claims so asserted and not so resolved within the Survival
Period.  Liability for any such item shall continue until such claim shall have
been finally settled, decided, or adjudicated.
 
The Purchaser shall provide written notice to Company of any claim for
indemnification under this Article as soon as practicable; provided, however,
that failure to provide such notice on a timely basis shall not bar the
Purchaser’s ability to assert any such claim except to the extent that Company
are actually prejudiced thereby, provided that such notice is received by
Company during the applicable Survival Period.  The Purchaser shall make
commercially reasonable efforts to mitigate any damages, expenses, etc.
resulting from any matter giving rise to liability of Company under this
Article.
 
Defense of Third-Party Claims.  With respect to any claim by the Purchaser under
Section 7.1, relating to a third party claim or demand, The Purchaser shall
provide Company with prompt written notice thereof and Company may defend, in
good faith and at its expense, by legal counsel chosen by it and reasonably
acceptable to the Purchaser any such claim or demand, and the Purchaser, at its
expense, shall have the right to participate in the defense of any such third
party claim.  So long as Company is defending in good faith any such third party
claim, the Purchaser shall not settle or compromise such third party claim.  In
any event the Purchaser shall cooperate in the settlement or compromise of, or
defense against, any such asserted claim.
 
Company Claims.  The Purchaser shall indemnify and hold harmless Company
against, and in respect of, any and all damages, claims, losses, liabilities,
and expenses, including without limitation, legal, accounting and other
expenses, which may arise out of:  (a) any material breach or violation by the
Purchaser of any covenant set forth herein or any failure to fulfill any
obligation set forth herein; or (b) any material breach of any of the
representations or warranties made in this Agreement by the Purchaser.
 
 
13

--------------------------------------------------------------------------------


 
AMENDMENT 8
 
TERMINATION AND AMENDMENT
 
Termination. This Agreement may be terminated at any time prior to the Closing:
 
 
by mutual written consent of the Parties;

 
 
by either the Purchaser or the Company upon written notice to the other party
(i) 30 days after the date on which any request or application for a requisite
regulatory approval shall have been denied or withdrawn at the request or
recommendation of the governmental entity which must grant such requisite
regulatory approval, unless within the 30-day period following such denial or
withdrawal a petition for rehearing or an amended application has been filed
with the applicable governmental entity, provided, however, that neither the
Purchaser nor the Company shall have the right to terminate this Agreement
pursuant to this section if such denial or request or recommendation for
withdrawal shall be due to the failure of the party (either the Purchaser or
Company, respectively) seeking to terminate this Agreement to perform or observe
the covenants and agreements of such party set forth herein or (ii) if any
governmental entity of competent jurisdiction shall have issued a final
non-appealable order enjoining or otherwise prohibiting the Purchase;

 
 
by either Purchaser or the Company if the Trance I Closing if the Purchase shall
not have been consummated on or before September 16, 2008, unless the failure of
the Tranche I Closing to occur by such date shall be due to the failure of the
party (either the Purchaser or the Company, respectively) seeking to terminate
this Agreement to perform or observe the covenants and agreements of such party
set forth herein;

 
 
by either the Purchaser or the Company (provided that the terminating party is
not then in material breach of any representation, warranty, covenant or other
agreement contained herein) if there shall have been a material breach of any of
the representations or warranties set forth in this Agreement on the part of the
other party (either the Purchaser or the Company, respectively), which breach is
not cured within 30 days following written notice to the party committing such
breach, or which breach, by its nature, cannot be cured prior to the Closing;
provided, however, that neither the Purchaser or the Company shall have the
right to terminate this Agreement pursuant to this section unless the breach of
representation or warranty, together with all other such breaches, would entitle
the party receiving such representation not to consummate the transactions
contemplated hereby; or

 
Effect of Termination. In the event of termination of this Agreement by any of
the parties as provided in this section, this Agreement shall forthwith become
void and have no effect except the indemnification section of this agreement
shall survive any termination of this Agreement and (ii) that notwithstanding
anything to the contrary contained in this Agreement, no party shall be relieved
or released from any liabilities or damages arising out of its willful breach of
any provision of this Agreement.
 
Amendment. Subject to compliance with applicable law, this Agreement may be
amended by the parties hereto.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.
 
Extension; Waiver. At any time prior to the Closing, each of the parties hereto
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of each of the other parties hereto, (b)
waive any inaccuracies in the representations and warranties of the other
parties contained herein or in any document delivered pursuant hereto and (c)
waive compliance with any of the agreements or conditions of the other parties
contained herein.  Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such party, but such extension or waiver or failure to
insist on strict compliance with an obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.
 


14

--------------------------------------------------------------------------------


 
MISCELLANEOUS
 
Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.
 
Notices.  Any notice or communications hereunder must be in writing and given by
depositing same in the United States mail addressed to the party to be notified,
postage prepaid and registered or certified mail with return receipt requested
or by delivering same in person. Such notices shall be deemed to have been
received on the date on which it is hand delivered or on the third business day
following the date on which it is to be mailed. For purpose of giving notice,
the addresses of the parties shall be:
 
 
If to Company:

 
 
Timberjack Sporting Supplies, Inc.

 
Attn: R.V. Brumbaugh, Esq.

 
417 West Foothill Boulevard, PMB 175

 
Glendora, California 91741

 
Phone (626) 335-7750

 
 
If to the Purchaser to:



 
PARAGON CAPITAL LP

 
110 East 59th Street, 29th Floor

 
New York, NY 10022

 
Fax:  (212) 202-5022



 
With a copy to:



 
Virginia K. Sourlis, Esq.

 
The Sourlis Law Firm

 
The Galleria

 
2 Bridge Avenue

 
Red Bank, NJ 07701

 
Phone (732) 530-9007

 
 
15

--------------------------------------------------------------------------------



 
Governing Law.  This Agreement shall be governed in all respects, including
validity, construction, interpretation and effect, by the laws of the State of
Nevada (without regard to principles of conflicts of law).
 
Counterparts.  This Agreement may be executed in separate counterparts and with
facsimile signatures each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Telecopied or email (via
PDF) signatures shall be deemed to have the same effect as an original.
 
Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies.  This Agreement may be amended, superseded, canceled, renewed, or
extended, and the terms hereof may be waived, only by a written instrument
signed by authorized representatives of the parties or, in the case of a waiver,
by an authorized representative of the party waiving compliance.  No such
written instrument shall be effective unless it expressly recites that it is
intended to amend, supersede, cancel, renew or extend this Agreement or to waive
compliance with one or more of the terms hereof, as the case may be.  No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any such right, power or privilege, or any single or partial exercise of any
such right, power of privilege, preclude any further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies that any
party may otherwise have at law or in equity.  The rights and remedies of any
party based upon, arising out of or otherwise in respect of any inaccuracy in or
breach of any representation, warranty, covenant or agreement contained in this
Agreement shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the subject of any other representation,
warranty, covenant or agreement contained in this Agreement (or in any other
agreement between the parties) as to which there is no inaccuracy or breach.
 
Binding Effect; No Assignment, No Third-Party Rights.  This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  This Agreement is not assignable without the
prior written consent of each of the parties hereto or by operation of
law.  This Agreement is for the sole benefit of the parties hereto and their
permitted assigns, and nothing herein, expressed or implied, shall give or be
construed to give to any person, including any union or any employee or former
employee of Company, any legal or equitable rights, benefits or remedies of any
nature whatsoever, including any rights of employment for any specified period,
under or by reason of this Agreement.
 
Further Assurances.  Each party shall, at the request of the other party, at any
time and from time to time following the Closing(s) Date promptly execute and
deliver, or cause to be executed and delivered, to such requesting party all
such further instruments and take all such further action as may be reasonably
necessary or appropriate to carry out the provisions and intents of this
Agreement and of the instruments delivered pursuant to this Agreement.
 
Severability of Provisions.  If any provision or any portion of any provision of
this Agreement or the application of any such provision or any portion thereof
to any person or circumstance, shall be held invalid or unenforceable, the
remaining portion of such provision and the remaining provisions of the
Agreement, or the application of such provision or portion of such provision is
held invalid or unenforceable to person or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
such provision or portion of any provision as shall have been held invalid or
unenforceable shall be deemed limited or modified to the extent necessary to
make it valid and enforceable, in no event shall this Agreement be rendered void
or unenforceable.
 
Exhibits and Schedules.  All exhibits annexed hereto, and all schedules referred
to herein, are hereby incorporated in and made a part of this Agreement as if
set forth herein. Any matter disclosed on any schedule referred to herein shall
be deemed also to have been disclosed on any other applicable schedule referred
to herein.
 
Captions.  All section titles or captions contained in this Agreement or in any
schedule or exhibit annexed hereto or referred to herein, and the table of
contents to this Agreement, is for convenience only, shall not be deemed a part
of this Agreement and shall not affect the meaning or interpretation of this
Agreement. All references herein to sections shall be deemed references to such
parts of this Agreement, unless the context shall otherwise require.
 
 
16

--------------------------------------------------------------------------------


 
Expenses.  Except as otherwise expressly provided in this Agreement, whether or
not the Closing(s) Date occurs, each Party hereto shall pay its own expenses
incidental to the preparation of this Agreement, the carrying out of the
provisions hereof and the consummation of the transactions contemplated.
 
Public Announcements.  The Parties agree to consult with each other before
issuing any press release or making any public statement or completing any
public filing with respect to this Agreement or the transactions contemplated
hereby and, except as may be required by applicable law or any listing agreement
with any national securities exchange or quotation system, will not issue any
such press release or make any such public statement prior to consultation.
 
Non-confidentiality.  Notwithstanding another provision in this Agreement, the
Company and the Purchaser, and each employee, representative or other agent of
the same (collectively the “Covered Parties”), may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to a Covered Party relating to such tax treatment
and tax structure.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 


 
[SIGNATURE PAGE TO IMMEDIATELY FOLLOW]
 


17

--------------------------------------------------------------------------------


 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written herein above.
 

 

  PARAGON CAPITAL LP          
 
By:
/s/ Alan P. Donenfeld       Name: Alan P. Donenfeld      
Managing Member of Paragon Capital Advisors,LLC,
the General Partner of Paragon Capital LP
         

 
 

  TIMBERJACK SPORTING SUPPLIES, INC.          
 
By:
/s/ Ted D. Campbell       Name: Ted D. Campbell       Title: President and Sole
Director          


 
 

--------------------------------------------------------------------------------


 
SIGNATURES


Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned thereunto duly authorized.
 
 

  TIMBERJACK SPORTING SUPPLIES, INC.          
Date: November 20, 2008
By:
/s/ Alan P. Donenfeld       Alan P. Donenfeld       President, Chief Executive
Officer and Sole Director          


 